DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 23-38 and 44 in the reply filed on 11/9/2020 is acknowledged.
Claims 39-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2020.
Claims 23-38 and 44 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0065], lines 3, 4, and 7 recite body 10.  The body is previously designated by reference numeral 12.  
Paragraph [0068], line 6 recites body 10.  The body is previously designated by reference numeral 12.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-38 and 44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 recites the limitation “at least one circumferential groove-shaped recess” in line 8.  It is unclear to the examiner if antecedent basis is provided for the circumferential groove-shaped recess in line 5 of claim 1 or where the surface having at least one circumferential groove-shaped recess is different from the circumferential groove-shaped recess previously claimed.
Claim 24 recites the limitations "the first partial area" and “the first circumferential groove-shaped recess in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 35 recites the limitation "the foamed plastic in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-27, 30 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauers, US 8535794 (similar to WO2005012074 cited by applicant). Brauers discloses a fiber-reinforce structural component shaped in the form of a surfboard comprising;
 a body made of plastic (Fig. 1, #2);
 a laminate layer (Fig.1, #4);
a circumferential groove-shaped recess 10;
wherein the body is delimited by a surface, to which a laminate layer made of at least one fiber mat and a matrix (see column 7 lines 10-12) is undetachably connected;
wherein the surface has at least one circumferential groove-shaped recess at least in one subregion (see column 7, lines 26-36); and 
wherein a predetermined partial area of the surface is delimited by the at least one circumferential groove-shaped recess (see Figures 2-4).
Regarding claims 24-27 and 30: Brauers discloses the groove-shaped recesses can be arranged in a parallel or criss-cross pattern (see claim 6).  Further Brauers discloses in areas of high mechanical stress the surface can be covered with a high number of indentations (see Column 7 lines 37-40).  The examiner interprets this as including partial areas having area contents at least partially of different size.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 28, 29, 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Brauers.  
Regarding claims 28, 29 and 31-34: Brauers discloses the invention set forth above including criss-crossed grooves with depths of up to 4cm which encompasses the claimed range of .5mm to 15mm.  The examiner considers changing the shape of the circumferential groove shaped recesses to a hexagon or varying the depth of the groove as minor changes in shape or size typically considered to be within the skill and abilities of an artisan.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the surfboard of Brauers by altering the depth of the grooves and the pattern or size of the grooves to achieve the desired strength in areas of the board subject to varying level of stresses.  Doing so would optimize the overall strength and flexibility of the board and minimize material costs.
Regarding claims 35-38:  Brauers discloses the invention set forth above including laying a fiber mat against the circumferential groove-shaped recesses and an intermediate layer extending between the core and the surface, where the intermediate layer is filled with the matrix (see column 4 lines 44-46 which lists various methods of laminating including an autoclave process and column 7 line 21-column 9 line 14).  While Brauers does not explicitly disclose a second laminate layer, multiple laminate layers are common in the art and would be a simple design choice taken into consideration during the design process. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the surfboard of Brauers by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617